DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 27-37 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone conversation with Rick Finkelstein, Attorney of Record, on 6/28/2022.

3.	The application has been amended as follows:

IN THE CLAIMS
Claim 27 (Currently Amended)
A method for providing a safety alert in a safety-oriented and location-based network system, the system comprising at least one User Equipment (UE), the UE indicating a user that is a member of a safety-oriented and location-based network of at least one safety-oriented and location-based network that is being associated with a location, the method comprising:
the UE receiving safety-related information associated with the location of the safety-oriented and location-based network from a second member of the safety-oriented and location-based network, the second member being associated with a resource device (RD) associated with the safety oriented and location based network, wherein the resource device (RD) belongs to the second member of the safety oriented and location based network, and wherein the resource device (RD) being an active device and/or a passive device, the safety-related information comprising a text description;
the UE displaying the safety-related information;
providing access rights to the User Equipment for receiving data from the resource device and controlling the operations of the resource device, the User Equipment thereby being connected either directly or indirectly with the resource device (RD), wherein the access rights determine a role of members of the at least one safety-oriented and location-based network, depending on a type of network that determines a level of access each member has to the safety-related information;
receiving at the User Equipment a selection of the RD, the selection being associated with a member of a different safety-oriented and location-based network and in response thereto receiving data from the RD and displaying the data of the RD;
providing at least one selectable user alert action at the User Equipment, wherein at least one user alert action is based on the received data of the RD;
receiving a selection of a user alert action at the User Equipment; and 
based on the level of access rights associated with the role of the member of the safety oriented and location based network, executing the user alert action, wherein the user alert action is one taken from the group comprising sending an alert and posting a notification through a transmission to at least one other member of the safety-oriented and location-based network, wherein the user indicated by the UE is also a member of a second safety-oriented and location-based network and
wherein the method further comprises:
the UE receiving safety-related information associated with the second safety-oriented and location-based network from  a member of the second safety-oriented and location-based network; 
displaying the safety-related information associated with the second safety-oriented and location-based network; and 
wherein the user alert action is transmitted to at least one other member of the safety-oriented and location-based network and/or to the member of the second safety-oriented and location-based network.

Claim 36 (Currently Amended)

A User Equipment, comprising 
a memory, 
a controller and a communication interface for connecting with a safety-oriented and location-based network in a safety alert network system comprising at least one safety-oriented and location-based network, 
the UE indicating a user that is a member of a safety-oriented and location-based network of at least one safety-oriented and location-based network, and the safety-oriented and location-based network being associated with a location, 
the controller being configured to: 
receive safety-related information associated with the safety-oriented and location-based network from a second member of the safety-oriented and location-based network associated with a resource device (RD) associated with the safety oriented and location based network, wherein the resource device (RD) belongs to the second member of the safety oriented and location based network, and wherein the resource device (RD) being an active device and/or a passive device
display the safety-related information;
provide access rights to the User Equipment for receiving data from the resource device RD and controlling the operations of the resource device RD, the User Equipment thereby being connected either directly or indirectly with the resource device RD, wherein the access rights determine a role of members of the at least one safety-oriented and location-based network, depending on a type of network that determines a level of access each member has to the safety-related information;
receive a selection of the RD, the selection being associated with a member of a different safety-oriented and location-based network, wherein the UE is another member of the different network, and in response thereto receive data from the RD and display the data of the RD;
provide at least one selectable user alert action, wherein at least one user alert action is based on the received data of the RD;
receive a selection of a user alert action; and
based on the level of access rights associated with the role of the member of the safety oriented and location based network, execute the user alert action, wherein the user alert action is one taken from the group comprising sending an alert and posting a notification through a transmission to at least one other member of the safety-oriented and location-based network, 
wherein the user indicated by the UE is also a member of a second safety-oriented and location-based network and 
wherein the controller is further configured to:
receive safety-related information associated with the second safety-oriented and location-based network from a member of the second safety-oriented and location-based network;
display the safety-related information associated with the second safety-oriented and location-based network; and
to transmit the user alert action to at least one other member of the safety-oriented and location-based network and/or to the member of the second safety-oriented and location-based network.

Allowable Subject Matter
4.	Claims 27-37 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 27-37 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 27 and the teachings of the most pertinent prior art:
Ferguson, et al (US PG Publication 2014/0120863), hereafter Ferguson, teaches 
A method for providing a safety alert in a safety-oriented and location-based network system, the system comprising at least one User Equipment (UE), the UE indicating a user that is a member of a safety-oriented and location-based network of at least one safety-oriented and location-based network that is being associated with a location, the method comprising:
the UE receiving safety-related information associated with the location of the safety-oriented and location-based network from a second member of the safety-oriented and location-based network, the second member being associated with a resource device (RD) associated with the safety oriented and location based network, wherein the resource device (RD) belongs to the second member of the safety oriented and location based network, the safety-related information comprising a text description;
the UE displaying the safety-related information;
receiving a selection of a user alert action at the User Equipment; and
wherein the method further comprises:
the UE receiving safety-related information associated with the second safety-oriented and location-based network from  a member of the second safety-oriented and location-based network; 
displaying the safety-related information associated with the second safety-oriented and location-based network; and 
wherein the user alert action is transmitted to at least one other member of the safety-oriented and location-based network and/or to the member of the second safety-oriented and location-based network.
	
DeCharms (US PG Publication 2014/0368601) teaches 
providing access rights to the User Equipment for receiving data from the resource device and controlling the operations of the resource device, the User Equipment thereby being connected either directly or indirectly with the resource device (RD).
	
Siminoff et al (US PG Publication 2018/0048688), hereafter Siminoff, teaches 
receiving at the User Equipment a selection of the RD, the selection being associated with a member of a different safety-oriented and location-based network and in response thereto receiving data from the RD and displaying the data of the RD;
providing at least one selectable user alert action at the User Equipment, wherein at least one user alert action is based on the received data of the RD.

However, Ferguson, DeCharms and Siminoff, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
wherein the resource device (RD) being an active device and/or a passive device is installed and configured at the location of the safety oriented and location-based network;
wherein the access rights determine a role of members of the at least one safety-oriented and location-based network, depending on a type of network that determines a level of access each member has to the safety-related information; and 
based on the level of access rights associated with the role of the member of the safety oriented and location based network, executing the user alert action, wherein the user alert action is one taken from the group comprising sending an alert and posting a notification through a transmission to at least one other member of the safety-oriented and location-based network, wherein the user indicated by the UE is also a member of a second safety-oriented and location-based network.
With respect to independent claim 36 and the teachings of the most pertinent prior art:
Ferguson teaches 
A User Equipment, comprising 
a memory, 
a controller and a communication interface for connecting with a safety-oriented and location-based network in a safety alert network system comprising at least one safety-oriented and location-based network, 
the UE indicating a user that is a member of a safety-oriented and location-based network of at least one safety-oriented and location-based network, and the safety-oriented and location-based network being associated with a location, 
the controller being configured to: 
receive safety-related information associated with the safety-oriented and location-based network from a second member of the safety-oriented and location-based network associated with a resource device (RD) associated with the safety oriented and location based network, wherein the resource device (RD) belongs to the second member of the safety oriented and location based network, the safety-related information comprising a text description;
display the safety-related information;
receive a selection of a user alert action; and 
wherein the controller is further configured to:
receive safety-related information associated with the second safety-oriented and location-based network from a member of the second safety-oriented and location-based network;
display the safety-related information associated with the second safety-oriented and location-based network; and
to transmit the user alert action to at least one other member of the safety-oriented and location-based network and/or to the member of the second safety-oriented and location-based network.
	
DeCharms (US PG Publication 2014/0368601) teaches 
provide access rights to the User Equipment for receiving data from the resource device RD and controlling the operations of the resource device RD, the User Equipment thereby being connected either directly or indirectly with the resource device RD.
	
Siminoff et al (US PG Publication 2018/0048688), hereafter Siminoff, teaches 
receive a selection of the RD, the selection being associated with a member of a different safety-oriented and location-based network, wherein the UE is another member of the different network, and in response thereto receive data from the RD and display the data of the RD;
provide at least one selectable user alert action, wherein at least one user alert action is based on the received data of the RD.

However, Ferguson, DeCharms and Siminoff, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
wherein the resource device (RD) being an active device and/or a passive device is installed and configured at the location of the safety oriented and location based network;
wherein the access rights determine a role of members of the at least one safety-oriented and location-based network, depending on a type of network that determines a level of access each member has to the safety-related information; and 
based on the level of access rights associated with the role of the member of the safety oriented and location based network, execute the user alert action, wherein the user alert action is one taken from the group comprising sending an alert and posting a notification through a transmission to at least one other member of the safety-oriented and location-based network, wherein the user indicated by the UE is also a member of a second safety-oriented and location-based network.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641